Case 2:19-cv-01717-RGK-AGR Document 264 Filed 06/02/20 Page 1 of 1 Page ID #:10351


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA


                                            CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-01717-RGK-AGR                                             Date      June 2, 2020

 Title             Alex Morgan et al v. United States Soccer Federation, Inc.




 Present: The                     R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
 Honorable
           Sharon L. Williams                                 Not Reported                              N/A
                 Deputy Clerk                          Court Reporter / Recorder                     Tape No.

                Attorneys Present for Plaintiffs:                       Attorneys Present for Defendants:
                          Not Present                                              Not Present


 Proceedings:                  (IN CHAMBERS) ORDER

        Defendant United States Soccer Federation, Inc.’s Motion to Strike Plaintiffs' Notice of
Amendment to Plaintiffs' Witness List and Exhibit List Notice [263], was filed after the motion
cut-off date ordered by the Court. The Court will construe the document an objection and will
not place the matter on the Court’s motion calendar.

         IT IS SO ORDERED.
                                                                                                        :
                                                                  Initials of Preparer   slw




CV-90 (06/04)                                    CIVIL MINUTES - GENERAL                                      Page 1 of 1
